In a child support proceeding pursuant to Family Court Act article 4, the father appeals from an order of the Family Court, Suffolk County (Dounias, J.), entered September 16, 2003, which *511denied his objections to so much of an order of the same court (Buse, S.M.) entered July 21, 2003, as, after a hearing, directed him to pay child support in the amount of $431.00 bi-weekly.
Ordered that the order is affirmed, with costs.
Contrary to the father’s contention, the Family Court properly based his pro rata share of child support on the income stated in his 2002 federal income tax return (see Family Ct Act § 413 [1] [b] [5] [i]). The income lost as a result of his retirement after the commencement of this proceeding, where his claimed medical reason for retiring was uncorroborated, was properly imputed to him (see Matter of Susan M. v Louis N., 206 AD2d 612 [1994]). Moreover, the father failed to establish that his earnings in 2002 were increased as the result of nonrecurring payments which should have been precluded from consideration as income (see Family Ct Act § 413 [1] [b] [5] [i]). Florio, J.P., Luciano, Schmidt and Rivera, JJ., concur.